1. Where a copy of the bill of exceptions was not served upon opposite counsel until after the expiration of ten days from the certificate of the judge, the writ of error will, on motion, be dismissed. (R.j2. That such paper was sent to the clerk’s office by counsel living in an adjoining county, and filed on the fourth day after it was certified by the judge, *192and associate counsel residing in the county of the suit asked the clerk several times for the papers in the case, within time for perfect service, who replied that they had not come, will not prevent the dismissal. (R.)3. Whether a bill of exceptions may be filed before service; and whether, having been filed, it can be withdrawn to perfect service ? Qtuzre. (R.)Practice in the Supreme Court. Service. Practice in the Superior Court. Before the Supreme Court. July Term, 1876.The bill of exceptions in this ease was certified by the judge ou May 27th, 1876; was filed in the clerk’s office on the 31st and served ou June 8th, 1876. Counsel for defendants moved to dismiss the writ of error because the bill of exceptions was not served within ten days from the date of the certificate of the judge.The court sustained the motion, enunciating the principles embraced in the above head-notes.